UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22819 ETFis Series Trust I (Exact name of registrant as specified in charter) 1540 Broadway, 16th Floor, New York, New York 10032 (Address of principal executive offices) (Zip code) William J. Smalley, President, 1540 Broadway, 16th Floor, New York, New York 10032 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 593-4383 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission (“SEC”), 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. EXPLANATORY NOTE This Amended and Restated Semi-Annual Report for the period ended April 30, 2015, originally filed with the SEC on July 1, 2015 (Accession No. 0000891092-15-005810) corrects certain information with respect to the initial net asset value, results from operations and total return of Tuttle Tactical Management U.S. Core ETF presented under Item 1. Item 1. Reports to Stockholders. ETFis Series Trust I Semi Annual Report April 30, 2015 BioShares Biotechnology Clinical Trials Fund BioShares Biotechnology Products Fund InfraCap MLP ETF Tuttle Tactical Management U.S. Core ETF TABLE OF CONTENTS April 30, 2015 Page (s) Shareholder Letter 3 Shareholder Expense Examples 4 Portfolio Composition 5 Schedules of Investments 6 Statements of Assets and Liabilities 11 Statements of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 18 Approval of Advisory Agreements & Board Considerations 26 Supplemental Information 37 2 Shareholder Letter (unaudited) April 30, 2015 Dear Fellow Shareholders: We are pleased to present the semi-annual report for ETFis Series Trust I (the “Trust”). During the period November 1, 2014 through April 30, 2015, the Trust introduced several new series. On December 16, 2014, we introduced two biotechnology ETFs: the BioShares Biotechnology Clinical Trials Fund and the BioShares Biotechnology Products Fund. BioShares Biotechnology Clinical Trials Fund seeks to track the LifeSci Biotechnology Clinical Trials Index, and BioShares Biotechnology Products Fund seeks to track the LifeSci Biotechnology Products Index. The BioShares ETFs are the only funds to separate clinical trials companies and product companies into two distinct funds. On February 24, 2015, the Tuttle Tactical Management U.S. Core ETF was launched. Sub-advised by Tuttle Tactical Management, LLC, Tuttle Tactical Management U.S. Core ETF is an actively-managed, trend aggregation strategy that primarily utilizes other exchange traded funds to achieve its objective: seeking long-term capital appreciation while maintaining a secondary emphasis on capital preservation. The InfraCap MLP ETF, the inaugural series of the Trust, was launched on October 1, 2014. During the period November 1, 2014 through April 30, 2015, the Trust’s series posted returns as follows: Fund NAV Return Inception Date BioShares Biotechnology Clinical Trials Fund 20.00 %* December 16, 2014 BioShares Biotechnology Products Fund 18.65 %* December 16, 2014 InfraCap MLP ETF (7.44 )% October 1, 2014 Tuttle Tactical Management U.S. Core ETF (2.11 )%* February 24, 2015 * Net Asset Value Returns for Funds in operation less than a year are not annualized. Discussion of Performance Declining oil prices and a sluggish energy sector continued into November and December after a rocky October, which pushed Master Limited Partnerships (“MLPs”) lower. During the first four months of 2015, the energy sector stabilized, and MLPs followed suit. While InfraCap MLP ETF posted a -7.4% return for the period, it performed in line with our expectations given the performance of the broader energy market. While investing in MLPs will always carry risks, we believe that the unique structure of these securities can help provide diversification and higher income streams in many market conditions. InfraCap MLP ETF made two distributions this period: $0.50 per share payable on January 15, 2015 and $0.505 per share payable on April 16, 2015. The biotechnology industry exhibited very strong performance during the period, which featured several notable acquisitions. Since inception through April 30, 2015, BioShares Biotechnology Clinical Trials Fund increased 20.0%, and BioShares Biotechnology Products Fund increased 18.6%. Both ETFs closely tracked their indices during this period. U.S. stocks were largely sideways with relatively low volatility during the period. Tuttle Tactical Management U.S. Core ETF declined 2.1% since its inception. Tuttle Tactical Management U.S. Core ETF is actively managed and does not seek to track an index, but for comparative purposes, the S&P 500 Index was down 1.4% since Tuttle Tactical Management U.S. Core ETF’s inception through April 30, 2015. All four series saw increased assets under management, and net inflows, during the period. At the period ending April 30, 2015, InfraCap MLP ETF had grown to approximately $11.2M, BioShares Biotechnology Clinical Trials Fund to $21.0M, BioShares Biotechnology Products Fund to $14.8M, and Tuttle Tactical Management U.S. Core ETF to $49.4M. On the following pages, you will find a brief review of the Funds for the period ended April 30, 2015. Thank you for your continued interest in our ETFs. Sincerely, William Smalley President ETFis Series Trust I Past performance is no guarantee of future results. 3 Shareholder Expense Examples (unaudited) As a shareholder of a Fund, you incur ongoing costs, including advisory fees and other fund expenses, if any. The following example is intended to help you understand your ongoing costs (in dollars and cents) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held throughout the entire period ended April 30, 2015 (November 1, 2014 to April 30, 2015), or a shorter period for Funds that commenced operations after November 1, 2014. Actual expenses The first line under each Fund in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line for your Fund under the heading entitled “Expenses Paid Through 04/30/15” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line under each Fund in the table provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as brokerage commissions paid on purchases and sales of Fund shares. Therefore, the second line under each Fund in the table is useful in comparing ongoing Fund costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 11/1/14 Ending Account Value 04/30/15 Annualized Expense Ratios for the Period Expenses Paid Through 04/30/15 BioShares Biotechnology Clinical Trials Fund Actual $1,000.00 $1,200.05 0.85% $4.05 Hypothetical (5% return before expenses) $1,000.00 $1,015.21 0.85% $3.14 BioShares Biotechnology Products Fund Actual $1,000.00 $1,186.48 0.85% $3.84 Hypothetical (5% return before expenses) $1,000.00 $1,015.21 0.85% $3.14 InfraCap MLP ETF Actual $1,000.00 $ 927.88 0.95% $4.30 Hypothetical (5% return before expenses) $1,000.00 $1,020.32 0.95% $4.73 Tuttle Tactical Management U.S. Core ETF Actual $1,000.00 $ 978.88 0.90% $1.56 Hypothetical (5% return before expenses) $1,000.00 $1,007.19 0.90% $1.61 1 Actual expenses are calculated using the fund’s annualized expense ratio, multiplied by the average account value for the period, multiplied by 135/365 (to reflect commencement of operations).
